                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     KNOXVILLE
 Case No: 3:19-CR-145                                       Date:     December 20, 2019

                 United States of America      vs.                  Dusty Oliver

 PROCEEDINGS: Change of Plea. The defendant was sworn and advised of his constitutional
 rights and of the penalties of the offense charged.

    HONORABLE THOMAS A. VARLAN, UNITED STATES DISTRICT JUDGE

 Julie Norwood                      Terri Grandchamp                        Scott Queener
 Deputy Clerk                       Court Reporter                          Probation Officer

 Jennifer Kolman                                                     Scott McGrath
 Asst. U.S. Attorney                                                 Attorney for Defendant

    Defendant waives reading of Indictment
    Defendant Pleads guilty to count(s) 1 and 2
    Referred for Presentence Investigative Report.
 DATE SET: Sentencing: April 16, 2020 @ 10:00 victim impact statement followed by sentencing
                                                                     at 1:30 for dft Oliver
                    Before the Honorable Thomas A. Varlan, United States District Judge

       Defendant remanded to custody of the U.S. Marshal




 10:45 to 1:05




Case 3:19-cr-00145-TAV-HBG Document 29 Filed 12/20/19 Page 1 of 1 PageID #: 84
